Pottle, J.
1. Where it clearly appears that the accused is guilty of having sold intoxicating liquors as alleged in the accusation, it will not be held reversible error that the trial judge gave in charge to the jury that portion of the general prohibition law which forbids the keeping on hand of such liquors at one’s place of business.
2. One who sells intoxicating liquors belonging to another is equally guilty as though he were the owner.
3. The foregoing deals with all of the questions argued in the brief of counsel for the plaintiff in error. The accused was clearly guilty, and the conviction will not be disturbed. Judgment affirmed.
Accusation of sale of liquor; from city court of Ashburn — Judge Tipton. September 16, 1912.
J. A. Comer, J. H. Pate, for plaintiff in error.
E. A. Rogers, solicitor, A. S. Bussey, J. J. Story, contra.